Citation Nr: 1029308	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral radiculopathy of 
the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from May 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral 
radiculopathy of the lower extremities.  The Veteran contends 
that he has radiculopathy in his lower extremities and that it 
was caused by his active service or by his service-connected back 
disability.

An April 2001 VA treatment record referenced a possible Social 
Security Administration (SSA) claim for disability benefits.  The 
possible claim was referenced when seeking treatment for back and 
neck pain.  These records have not been associated with the file.  
VA's duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  As there 
is an indication the Veteran has sought SSA benefits, VA has a 
responsibility to obtain any records and associate them with the 
file.  

Additionally, the claims file only contains treatment records 
dated through August 2006.  Prior to August 2006, the Veteran 
regularly complained of pain and sought treatment for his back 
and other disabilities.  The Board notes that VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  Any outstanding VA treatment records 
should be obtained on remand.  The Veteran should also be asked 
whether there are any other outstanding treatment records.  Any 
records identified should be obtained and associated with the 
claims file after the Veteran has given the proper consent.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Request that the Veteran identify any 
claims he has before the SSA.  The RO should 
obtain any records identified by the Veteran 
and associate these records with the file, 
provided that the Veteran provides any 
required authorization forms. 
 
2.  Obtain the Veteran's VA treatment records 
from August 2006 to the present.

3.  Ask the Veteran if there are any 
additional records of non-VA medical care, 
evaluation, or x-ray examination, related to 
any medical condition, which are not yet 
obtained for the VA claims file.  Request any 
identified records after obtaining the proper 
consent.
 
4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


